Hart, J. (after stating the facts).' The court erred in dismissing the appeal. The county court allowed Spivey and the other directors of the common school district to file objections to the report of the county treasurer on the ground that he had failed to account in his report for certain money belonging to the school district. This was done at the same term at which the report had been filed and approved. Without opening the judgment confirming the report, the court continued the cause to a subsequent day of the same term for further testimony. The term lapsed without any further action having been taken by the county court. Spivey and the other school directors filed an affidavit for appeal to the circuit court within the time prescribed by the statute. The circuit court should have heard and determined their appeal. In Brandenburg v. State, 24 Ark. 50, the court held that the county court acts judicially in adjusting the accounts of an internal improvement commissioner, and has no power to set aside its judgment after the lapse of the term. In Desha County v. Newman, 33 Ark. 788, it was held that as a general rule county courts, like circuit courts, have no power to set aside, vacate, or modify their judgment after the close of the term at which they are rendered, unless provision is made therefor by statute. The general rule is that courts of record lose control over their judgments after the lapse of the term, and in the absence of a statute conferring such power can not at a subsequent term alter or vacate them. Malpas v. Lowenstein, 46 Ark. 552; Brady v. Hamlett, 33 Ark. 105; Kersh v. Lincoln County, 36 Ark. 589; Joyner v. Hall, 36 Ark. 513; Johnson v. Campbell, 52 Ark. 316; Terry v. Logue, 97 Ark. 314, and Corning v. Thompson, 113 Ark. 237. In the present case the county court did not set aside the judgment confirming the treasurer’s accounts, and its judgment became final at the close of the term. Therefore Spivey and the other directors had the right to appeal from the judgment. If the court had desired to continue the cause until a subsequent term, without the judgment becoming final, the judgment should have been set aside so as to keep the cause within the control of the court. This view of the law was recognized in Haley v. Thompson, 116 Ark. 354. There the proceedings were had under section 7174 of Kirby’s Digest, providing, in substance, that when any error shall be discovered in the settlement of any connty officer with the connty court, it shall be the duty of the court at any time within two years from the date of such settlement to reconsider and adjust the same. The court held that relief under this statute did not prevent the taxpayer from being made a party to the settlement of the county officer having his settlement corrected upon appeal to the circuit court. It follows that the court erred in dismissing the appeal of Spivey and the other school directors, and for that error the judgment must be reversed and the cause remanded for further proceedings according to law.